Citation Nr: 1531468	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to February 1977. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas that declined to reopen a previously denied claim of service connection for a lumbosacral spine disability. 

In July 2008 the Veteran and a witness testified before a Decision Review Officer. In January 2012 the Veteran and his spouse testified before the undersigned.  Transcripts of both hearings are of record.

In June 2012 the Board reopened the Veteran's claim and remanded the appeal for additional development.  The claim was again remanded in February 2013.  In a November 2013 decision, the Board denied the Veteran's claim.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  An October 2014 Joint Motion for Remand (JMR) vacated and remanded the November 2013 Board decision.  The case has been returned to the Board for action consistent with the JMR.

The Veteran's Veterans Benefits Management System (VBMS) file reveals the October 2014 JMR and a June 2015 Appellate Brief.  The Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

As noted in the JMR the Veteran has asserted that his back injury is due to being stomped in the lower back by a drill sergeant.  The JMR also notes that the Veteran has asserted that this incident led to court martials of drill instructors Kinsell and Bradford.  The JMR found that a remand is necessary to obtain the relevant records.  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007); see also VAOPGCPREC 5-2014.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate sources (e.g., the Office of the Judge Advocate General, Department of the Marine Corps, etc.) and request that they conduct a search for any documentation of a court martial proceeding involving persons with the last names Kinsell, and Bradford, as identified by the Veteran in July 2012.  Copies of all records received pursuant to this request must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

Any court-martial records located in response to the above request should be appropriately redacted (i.e. any identifying information regarding other service members should be removed) pursuant to the provisions of the Privacy Act.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




